DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Examiner Notes cited document A12 and A13, are found in the parent application 16/916,981 , Examiner is attaching a copy of each to instant file wrapper. However applicant needs to provide a copy of A7, DIMITRIEVSKI et al., if you would like this document considered.

Drawings
The drawings submitted on 10/05/2021 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oza et al. (US 20210181309 A1), hereinafter Oza.

Regarding claim 1, Oza teaches a light detection and ranging (lidar) system ([0034] “a LIDAR system 100”) comprising:
	a laser source configured to output a beam ([0043] “The LIDAR control systems 110 instruct the optical drivers 103 to independently modulate one or more lasers”. [0046] “a laser source 201”);
	a transmitter configured to transmit a transmit signal that is generated based on the beam ([0046] “The beam of cross-polarized light is then split into a target path and a local oscillator (LO) path using a second beam splitter 207. The target path light can be amplified using an optical amplifier 209, and directed to a target 217 through an optical path discriminator 211”);
	a receiver configured to receive a return signal reflected by an object ([0046] “The light reflected from the target 217 can then be directed through the optical path discriminator 211 to a second polarizing beam splitter 219”);
	one or more optics configured to generate a first signal and a second signal based on the return signal, wherein the first signal and the second signal have different polarizations ([0046] “The light reflected from the target 217 can then be directed through the optical path discriminator 211 to a second polarizing beam splitter 219. According to some embodiments, the optical path discriminator 211 can be a circulator or a beam splitter. In this example embodiment, the LO path light is transmitted from the second beam splitter 207 to a third polarizing beam splitter 229. The second polarizing beam splitter 219 and the third polarizing beam splitter 229 are both configured to transmit light to the first mixer 221 and the second mixer 225”. [0047] “the reflected outputs from each of the second polarizing beam splitter 219 and the second polarizing beam splitter 229 are both directed to the first mixer 221, while the transmitted outputs from the second and third polarizing beam splitters 219, 229 are both directed to the second mixer 225”); and
	a processor configured to calculate a first reflectivity value of the object and a second reflectivity value of the object respectively based on a signal-to-noise ratio (SNR) value of the first signal and a SNR value of the second signal ([0031] “present disclosure involve using a co-propagating, cross-polarized beam of light as an outgoing signal. Due to polarization-based differences in the reflectivities of targets, these two signals can have different SNR measurements. One can then use this information to provide further insights into the surrounding environment including, but not limited to, determining material reflectivity or object orientation”. [0088] “At block 1413, a material characteristic or orientation of the target is determined based on a comparison of a SNR between signals from a first and second detector”).

Regarding claim 2, Oza teaches the lidar system as recited in claim 1, wherein the one or more optics comprise:
	a polarization beam splitter (PBS) configured to polarize the return signal with a first polarization to generate the first signal ( [0047] “the reflected outputs from each of the second polarizing beam splitter 219 and the second polarizing beam splitter 229 are both directed to the first mixer 221, while the transmitted outputs from the second and third polarizing beam splitters 219, 229 are both directed to the second mixer 225”), and
	polarize the return signal with a second polarization to generate the second signal ( [0047] “the reflected outputs from each of the second polarizing beam splitter 219 and the second polarizing beam splitter 229 are both directed to the first mixer 221, while the transmitted outputs from the second and third polarizing beam splitters 219, 229 are both directed to the second mixer 225”).

Regarding claim 3, Oza teaches the lidar system recited in claim 2, further comprising:
	a first detector configured to detect the first signal (Fig. 2; 223 Detector); and
	a second detector configured to detect the second signal (Fig. 2; 227 Detector).



    PNG
    media_image1.png
    334
    455
    media_image1.png
    Greyscale

Claims 5-7 are an autonomous vehicle control system comprising one or more processors ([0037] “The LIDAR control systems 110 may include a processing device for the LIDAR system 100. In embodiments, the processing device may be one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like”), wherein the one or more processors are configured to: Perform the LIDAR system of claims 1-4 and
	operate a vehicle based on the first reflectivity value of the object and the second reflectivity value of the object ([0033] “such a device can assist with spatial awareness for automated driver assist systems or self-driving vehicles”), the limitations are substantially the same as claims 1-4 respectively, therefore rejected for the same reasons.




Claims 13-15 are a autonomous vehicle ([0033] “such a device can assist with spatial awareness for automated driver assist systems or self-driving vehicles”, comprising:
a light detection and ranging (lidar) system of claim 1 comprising: at least one of a steering system or a braking system; and a vehicle controller comprising one or more processors ([0033] “such a device can assist with spatial awareness for automated driver assist systems or self-driving vehicles”. A self driving vehicle is understood to have braking and a vehicle controller).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oza in view of Leclair et al. (US 2009/0142066), hereinafter Leclair.

Regarding claim 4, Oza teaches the lidar system as recited in claim 2.

	Oza does not teach a phase shifter configured to shift a phase of the second signal; and
	a detector that is configured to detect the first signal and the phase shifted second signal .

	Leclair teaches a phase shifter configured to shift a phase of the second signal ([0082] “A beam splitter 70 provides a part of the input beam from laser 2 to a radio frequency (RF) shifter 72, which is usually an acousto-optic modulator (AOM) used to provide a frequency offset to the Doppler signal that appears at detector 12”); and
	a detector that is configured to detect the first signal and the phase shifted second signal   (Fig. 11; 34->72->73->12[0082] “Light from the source is combined with received light at coupler 73, and the combination is incident on the detector 12”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the phase shifter as taught by Leclair for phase shifting the second signal in the Lidar system of Oza. One of ordinary skill in the art would have been motivated to use a known method of phase shifting to yield predictable results of a properly shifted signal for use by the system.

Claim 8 is an autonomous vehicle control system comprising one or more processors ([0037] “The LIDAR control systems 110 may include a processing device for the LIDAR system 100. In embodiments, the processing device may be one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like”), wherein the one or more processors are configured to: Perform the LIDAR system of claims 1-4 and
	operate a vehicle based on the first reflectivity value of the object and the second reflectivity value of the object ([0033] “such a device can assist with spatial awareness for automated driver assist systems or self-driving vehicles”), the limitations are substantially the same as claim 4, therefore rejected for the same reasons.




Claim 16 is a autonomous vehicle ([0033] “such a device can assist with spatial awareness for automated driver assist systems or self-driving vehicles”, comprising:
a light detection and ranging (lidar) system of claim 4 comprising: at least one of a steering system or a braking system; and a vehicle controller comprising one or more processors ([0033] “such a device can assist with spatial awareness for automated driver assist systems or self-driving vehicles”. A self driving vehicle is understood to have braking and a vehicle controller), the limitations are substantially the same as claim 4, therefore rejected for the same reasons.	



Allowable Subject Matter
Claims 9-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art Oza teaches calculating reflectivity based on a comparison of SNRs for both returned signals. Nunes-Pereira et al. (E. J. Nunes-Pereira, H. Peixoto, J. Teixeira, and J. Santos, "Polarization-coded material classification in automotive LIDAR aiming at safer autonomous driving implementations," Appl. Opt. 59, 2530-2540 (2020)) discloses comparing of a co-polarized and cross-polarized reflectivity of light from an object. However the prior art neither alone nor in combination discloses “calculate the ratio of reflectivity by calculating a ratio between an average signal- to-noise ratio (SNR) value of the first image and an average SNR value of the second image”. Therefore claims 9-12 and 17-20 distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sandford et al. (Sandford, C., Illingworth, A. and Thompson, R. (2017) The potential use of the linear depolarization ratio to distinguish between convective and stratiform rainfall to improve radar rain­rate estimates. Journal of Applied Meteorology and Climatology, 56 (11). pp. 2927­2940. ISSN 1558­8432).
Nunes-Pereira et al. (E. J. Nunes-Pereira, H. Peixoto, J. Teixeira, and J. Santos, "Polarization-coded material classification in automotive LIDAR aiming at safer autonomous driving implementations," Appl. Opt. 59, 2530-2540 (2020))

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668